Citation Nr: 1442896	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  13-00 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a respiratory disorder to include asthma and emphysema, to include as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1954 to November 1957.

This case comes before the Board of Veterans Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

This case was previously remanded by the Board in October 2013 and, more recently, in April 2014 to the Agency of Original Jurisdiction (AOJ) to further assist the Veteran with the development of his appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A respiratory disorder to include asthma and emphysema, to include as secondary to asbestos exposure, is not etiologically related to the Veteran's active service.


CONCLUSION OF LAW

The criteria for service connection for respiratory disorder to include asthma and emphysema, to include as secondary to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

 The VCAA enhanced VA's duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The VCAA also redefined the obligations of VA with respect to the duty to assist the veteran with the claim.  Id.  In the instant case, the Board finds that VA fulfilled its duties to the Veteran under the VCAA.

 The record reflects the Veteran was mailed a letter December 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The December 2010 letter provided the Veteran with the appropriate notice with respect to the disability-rating and effective-date elements of his claim. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records (STRs), VA and private medical records.  In addition, the Veteran has been afforded the appropriate VA examinations, as set forth below.  The Board has determined that these examinations were adequate because they were factually informed, medically competent, and responsive to the issues on appeal.  38 C.F.R. § 4.2 (2013). 

The Board has found nothing to suggest that there is any outstanding available evidence with respect to the Veteran's claim.  No further action is required to comply with the duty to notify and assist the Veteran in developing the facts pertinent to his claim.

II. Legal Criteria

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2013).

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims. However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, Chapter 2, Section C, para. 9.  The Court has held that VA must analyze an appellant's claim of entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols of these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

 These guidelines note that inhalation of asbestos fibers can produce fibrosis and tumors, that the most common disease is interstitial pulmonary fibrosis (asbestosis), and that the fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, cancers of the gastrointestinal tract, cancers of the larynx and pharynx, and cancers of the urogenital system (except the prostate).  See M21-1 Part IV, Subpart ii, Chapter 2, Section C, para. 9(b); see also Ennis, supra.  It is noted that persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal, and urogenital cancers, and that the risk of developing bronchial cancer is increased in current cigarette smokers who had asbestos exposure.  Id. 

It is also noted that the latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, and that an asbestos-related disease can develop from brief exposure to asbestos.  See M21-1 Part IV, Subpart ii, Chapter 2, Section C, para. 9(d).

Under the provisions of the M21-1 Part IV, Subpart ii, Chapter 2, Section C, para. 9(f), occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles, and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for service connection is set forth in 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert, 1 Vet. App. at 49.  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the issue before it. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

III.  Service Connection for a Respiratory Disorder to Include Asthma and Emphysema, to Include as Secondary to Asbestos Exposure 

In this case, the Veteran asserts that he is entitled to service connection for a respiratory disorder because he was allegedly exposed to asbestos, chemical vapors and crude oil fumes from ship oilers during active service.

A review of his STRs is unremarkable for any complaint, symptoms, diagnosis or treatment of any respiratory disorder during active service.  Specifically, X-rays taken of his lungs in October 1956 and again in November 1957 were within normal limits.

Post-service medical private treatment records show that X-rays of the Veteran's chest revealed no pleural effusion, pneumothorax or pulmonary edema; that is no evidence of asbestosis.   See Otsego Memorial Hospital medical record dated February 2004.   Private treatment records from his private physician, Dr. A.C. indicate that the Veteran has been diagnosed with emphysema and COPD.  See Dr. A.C.'s medical notes dated May 2008.  In addition, VA medical treatment records from June 2011 reveal that the Veteran had a history of smoking 1.5 packs of cigarettes a day for 53 years. 

The Veteran had a VA examination in June 2011.  At that time, he stated that he was diagnosed in the 1970's with a respiratory condition.  The Veteran reported that he worked as an engineer on a naval ship.  It was noted that he was a machinist mate in the Navy and worked on a yard oiler for 18 months.  Post-service, the Veteran worked as a bricklayer then as a plant security person for many years.  The Veteran also reported that he had not smoked for the past two years.   The examiner diagnosed the Veteran with emphysema but stated that there was insufficient evidence to warrant a diagnosis of asthma.  It was also noted that the Veteran failed to report for his scheduled X-rays.  

The examiner opined that the Veteran's emphysema was not caused by or a result of his military service.  The examiner stated that numerous epidemiologic studies indicated that cigarette smoking is overwhelmingly the most important risk factor for emphysema.  She noted that the Veteran had a lifelong tobacco habit.  The examiner stated that the fact that the Veteran was an engineer on a boat does not equate to a risk factor for emphysema.  Additionally, she concluded that the Veteran's contention that the diagnosis existed since the 1970's and that he has consistently gotten health care for the condition since that time was unsubstantiated.

The Veteran had another VA examination in November 2013.  The Veteran stated that he started smoking when he was 10 or 11 years old.  He reported smoking 1.5   packs per day for at least 53 years.  The Veteran stated he had shortness of breath with exertion.  The examiner diagnosed the Veteran with chronic obstructive pulmonary disease (COPD). 

After physical examination of the Veteran, the examiner opined that the Veteran's COPD was not caused by or a result of military service.  She stated that tobacco abuse is the most significant risk factor in the development of COPD.  The examiner noted the Veteran had a significant history of tobacco abuse, smoking 1.5 packs per a day for 53 years.  She stated that his service medical records did not show any evidence of a diagnosis or treatment for COPD. The examiner noted the Veteran's separation physical dated November 1957, evidenced a normal examination of the lungs and chest.  She further noted that a chest X-ray obtained in 2008, so 51years after discharge from the military, revealed COPD.  Additionally, the examiner stated that his most recent November 2013 chest X-ray revealed that his lungs had no pleural effusion, no pneumothorax but mild chronic underlying emphysema with pacemaker in place.  She noted that the Veteran had no acute cardiopulmonary disease.  The examiner concluded that the Veteran had mild COPD with an 8% partial response to bronchodilator; normal lung capacity; mild air trapping present; a diminished diffusion capacity, but within normal when corrected for lung volume.

In addition, in May 2014, the November 2013 submitted an addendum opinion.  The examiner opined that the Veteran's COPD was not caused by or a result of military service to include exposure to asbestos.  She referenced her previous November 2013 opinion as the basis for her conclusion.  The examiner further explained that "asbestos is the general term for a group of naturally occurring fibers composed of hydrated magnesium silicates.  The histopathologic diagnosis of asbestosis requires the presence of uncoated or coated asbestos fibers (asbestos bodies) in association with interstitial pulmonary fibrosis that is similar in appearance to usual interstitual pneumonitis.  Environmental exposure to low levels of asbestos from naturally occurring sources or industrial emission may increase the risk of malignant mesothelioma, but not asbestosis.  The health risk to occupants of a building in which asbestos is in good repair and undisturbed is not considered significant.  Because the use of asbestos has been ubiquitous, exposure can occur in a variety of occupational and non-occupational settings."   Citing, "Asbestosis" by Talmadge King Jr. M.D., 2013.   Moreover, the examiner stated that asbestos exposure is not unique to the military and exposure does not always result in the disease of asbestosis.   She noted that there are no objective medical records of evidence to substantiate a diagnosis of asbestosis in the Veteran.  The examiner opined that the etiology of the Veteran's emphysema was due to tobacco use, not due to time spent in military service. 

From this collective body of evidence, although there is no disputing the Veteran has been diagnosed with emphysema and COPD, there is not also the required competent and credible attribution of these diagnoses to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  Contrarily, the evidence of record shows that the Veteran does not have asbestosis.  Although the Veteran asserts that he had been diagnosed with a respiratory disorder since the 1970's, he has not submitted any evidence establishing this fact.  Instead, the earliest indication of a respiratory disorder is May 2008 as evidenced from his private treatment medical records.  Moreover, the evidence of record shows that the Veteran had a history of smoking 1.5 packs of cigarettes a day for 53 years.  Further, the June 2011, November 2013 VA examinations and the May 2014 addendum opinion, taken as a whole, competently and adequately concluded that the Veteran's respiratory disorder is due to his history of tobacco use for 53 years.  

While the Veteran might sincerely believe that his respiratory disorder is related to his active service and lay persons are competent to provide opinions on some medical issues, the issue of whether the Veteran's current respiratory disorder is related to exposure to asbestos, chemical vapors and crude oil fumes from ship oilers during active service falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Veteran's opinion does not support the claim.  See id.  Moreover, it is outweighed by the findings to the contrary by the June 2011 and November 2013 VA examiners, medical professionals who considered the Veteran's statements in conjunction with the pertinent evidence of record and found against such a relationship.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence").

Accordingly, the preponderance of the evidence is against the claim.  Therefore, the benefit-of-the-doubt rule does not apply, and service connection for a respiratory disorder is not established.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to service connection for a respiratory disorder to include asthma and emphysema, to include as secondary to asbestos exposure is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


